            Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 1 of 9




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
     George Haines, Esq.
8
     Nevada Bar No.: 9411
9    Gerardo Avalos, Esq.
10   Nevada Bar No.: 15171
     FREEDOM LAW FIRM
11
     8985 S. Eastern Ave., Suite 350
12   Las Vegas, Nevada 89123
13   (702) 880-5554
14   (702) 385-5518 (fax)
     Ghaines@freedomlegalteam.com
15
     Counsel for Plaintiff Austin Love
16
17                    UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
18
19    Austin Love,                            Case No.:
20
                     Plaintiff,               Complaint for damages
21     v.
22                                            Jury trial demanded
      Ad Astra Recovery Services, Inc.,
23
24                   Defendant.
25
26
27
     _____________________
     COMPLAINT                            -1-
             Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 2 of 9




1                                            Introduction
2    1. In enacting the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (the
3       “FDCPA”), Congress found abundant evidence of the use of abusive, deceptive,
4       and unfair debt collection practices by many debt collectors, and determined that
5       abusive debt collection practices contribute to bankruptcies, marital instability,
6       the loss of jobs, and invasions of individual privacy. The FDCPA is intended to
7       eliminate abusive debt collection practices by debt collectors. The Act ensures
8       that law-abiding debt collectors are not competitively disadvantaged, and protects
9       consumers against debt collection uniformly among the States. This action arises
10      out of FDCPA violations by the Defendant as further described herein.
11   2. Congress has found that the use of electronic systems to transfer funds provides
12      the potential for substantial benefit to consumers. Due to the unique
13      characteristics of such systems, Congress passed the Electronic Funds Transfer
14      Act, 15 U.S.C. § 1693 et seq. (the "EFTA"), to provide a basic framework
15      establishing the rights, liabilities, and responsibilities of participants in electronic
16      funds transfer system, most particularly, to provide consumers with individual
17      rights. Along these lines, this matter also arises out of EFTA violations by the
18      Defendant as further described herein.
19   3. As a result of any ill-gotten funds by the Defendant the Plaintiff also brings a
20      State law claim for "conversion" against the Defendant.
21   4. Austin Love (“Plaintiff”), by counsel, brings this action to challenge the actions
22      of Ad Astra Recovery Services, Inc. ("Ad Astra" or “Defendant”), with regard to
23      Defendant’s unlawful collection of debt from Plaintiff, causing harm to Plaintiff.
24   5. Plaintiff makes these allegations on information and belief, with the exception of
25      those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
26      knowledge.
27
      _____________________
      COMPLAINT                                 -2-
             Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 3 of 9




1    6. While many violations are described below with specificity, this Complaint
2       alleges violations of the statutes cited in their entirety.
3    7. Unless otherwise stated, all the conduct engaged in by Defendant took place in
4       Nevada.
5    8. Any violations by Defendant were knowing, willful, and intentional, and
6       Defendant did not maintain procedures reasonably adapted to avoid any such
7       violations.
8                                     Jurisdiction and Venue
9    9. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
10      jurisdiction).
11   10.This action arises out of Defendant’s violations of the FDCPA and EFTA.
12   11.Defendant is subject to personal jurisdiction in Nevada, as it is registered with the
13      Nevada Secretary of State and conducts business in Nevada, and collected debt
14      from Plaintiff in Nevada.
15   12.Venue is proper pursuant to 28 U.S.C. § 1391 because all the conduct giving rise
16      to this complaint occurred in Nevada.
17                                             Parties
18   13.Plaintiff is a natural person who resides in Clark County, Nevada.
19   14.Plaintiff is alleged to owe a debt, and is a consumer as that term is defined by 15
20      U.S.C. § 1692a(3).
21   15. Defendant is a company that offers debt collection services.
22   16.Defendant uses an instrumentality of interstate commerce or the mails in a
23      business the principal purpose of which is the collection of debts; or who
24      regularly collects or attempts to collect, directly or indirectly, debts owed or due
25      or asserted to be owed or due another; and is a debt collector as defined by 15
26      U.S.C. § 1692a(6).
27   17.Ad Astra is a corporation doing business in the State of Nevada.
      _____________________
      COMPLAINT                                  -3-
             Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 4 of 9




1    18.Unless otherwise indicated, the use of Defendant’s names in this Complaint
2       includes all agents, employees, officers, members, directors, heirs, successors,
3       assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
4       the named Defendant.
5                                       Factual allegations
6    19.The following is some of the information Plaintiff is currently aware of, and it is
7       expected that after Plaintiff conducts discovery, these allegations will be
8       bolstered and enhanced through discovery.
9    20.Plaintiff is alleged to have owed a debt to Rapid Cash Deals, LLC for a high
10      interest loan (the “debt”).
     21.The debt was incurred primarily for personal, family or household purposes and
11
        the debt is therefore a debt as that term is defined by 15 U.S.C. §1692a(5).
12
     22.The validity of the alleged debt is immaterial to this action, and Plaintiff currently
13
        takes no position as to its validity.
14
     23.Sometime thereafter, Ad Astra was assigned the right to collect on the debt.
15
     24.Plaintiff became aware that Ad Astra was attempting to collect on the debt after
16
        Plaintiff received a notification from Plaintiff's credit monitoring service showing
17
        that Ad Astra was reporting a debt.
18
     25.Plaintiff contacted Rapid Cash Deals, LLC, who told Plaintiff that all of
19
        Plaintiff's relevant documents were sent to Ad Astra.
20
     26.Plaintiff contacted Ad Astra multiple times to get information on the debt;
21
        however, Plaintiff was unsuccessful. Ad Astra hung up on Plaintiff because she
22
        was asking for "too much information." Further, Ad Astra never provided
23
        Plaintiff with the requested documents relating to the debt.
24
25
26
27
      _____________________
      COMPLAINT                                 -4-
             Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 5 of 9




1    27.Eventually, Plaintiff spoke again with Ad Astra in Plaintiff's attempt to set up a
2       payment agreement. However, Ad Astra told Plaintiff she would have to wait 5 to
3       7 days before setting up an agreement. After questioning Ad Astra about the
4       waiting period, Plaintiff was told by Ad Astra that the funds were going to be
5       automatically withdrawn from Plaintiff's account.
6    28.Plaintiff never gave Ad Astra permission to automatically withdraw funds from
7       Plaintiff's bank account.
8    29.On March 2, 2021, Ad Astra unlawfully withdrew $986.98 from Plaintiff's Chase
9       Bank account.
10   30.This withdrawal was an unauthorized electronic fund transfer as defined by 15
11      U.S.C. § 1693a(12) and 12 C.F.R. 1005.2(m), thereby violating 15 U.S.C. § 1693,
12      et seq.
13   31. By withdrawing the aforementioned funds, Ad Astra deprived and/or prevented
14      access to Plaintiff's funds to pay bills and other personal purposes. To date, Ad
15      Astra has not refunded this money to Plaintiff.
16   32. Ad Astra used unfair and unconscionable means to unlawfully collect an amount
17      of money that was neither expressly authorized by any agreement nor permitted
18      by law, thereby violating 15 U.S.C. § 1692 et seq.
19   33.In addition to the foregoing, the ill-gotten funds and Ad Astra's conduct amounts
20      to civil theft of Plaintiff's property in violation of common law conversion.
21                                  Plaintiff’s damages
22   34.Plaintiff has suffered and continues to suffer actual damages as a result of

23      Defendant's unlawful conduct.

24   35.Further, Plaintiff alleges Defendant's actions at all times herein were "willful."

25   36.As a direct consequence of Defendant's harassing acts, practices, and conduct,

26      Plaintiff has suffered emotional distress and mental anguish.

27   37.Plaintiff has lost funds which Defendant was not authorized to take possession of.

      _____________________
      COMPLAINT                                 -5-
             Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 6 of 9




1    38.Further, Plaintiff suffered humiliation and embarrassment when Plaintiff needed
2       to seek the help of others, including friends, family, and an attorney, because
3       Plaintiff felt helpless against Defendant.
4                                     First Cause of Action
5                             Fair Debt Collection Practices Act
6                                     15 U.S.C. § 1692 et seq.
7    39.Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs of

8       the Complaint as though fully stated herein.

9    40.Defendant’s conduct violated § 1692e(5) by threatening to take action against

10      Plaintiff which could not be legally taken in connection with the debt.

11      Specifically, Defendant threatened to withdraw funds out of Plaintiff's account,

12      which Defendant was not legally entitled to.

13   41.Defendant’s conduct also violated § 1692d in that Defendant engaged in conduct

14      the natural consequence of which was to harass, oppress, or abuse any person in

15      connection with the collection of a debt. Specifically, Defendant's refusal to turn

16      over documents related to the debt, refusal to discuss a payment agreement

17      option, and hanging up on the Plaintiff had the natural consequences to harass,

18      oppress, or abuse a consumer.

19   42.Defendant’s conduct violated § 1692e by using false, deceptive, and misleading

20      representations and means in connection with the collection of any debt.

21      Specifically, Defendant's statement that a payment agreement could be discussed

22      in five to seven days, was a false, deceptive, and misleading statement because

23      Defendant already intended to withdraw the funds from Plaintiff's bank account.

24   43.Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair

25      and unconscionable means to collect a debt.

26
27
      _____________________
      COMPLAINT                                -6-
             Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 7 of 9




1    44.Defendant’s conduct violated 15 U.S.C. § 1692f(l) in that Defendant collected an
2       amount of money not expressly authorized by the agreement creating the debt or
3       permitted by law.
4    45.The foregoing acts and omissions constitute numerous and multiple violations of
5       the FDCPA, including but not limited to each and every one of the above-cited
6       provisions of the FDCPA.
7    46.As a result of each and every violation of the FDCPA, Plaintiff is entitled to
8       actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages up to
9       $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) and reasonable attorney’s fees
10      and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
11                                  Second Cause of Action
12                               Electronic Funds Transfer Act
13                                      U.S.C. § 1693 et seq.
14   47.Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs of

15      the Complaint as though fully stated herein.

16   48.The foregoing acts and omissions constitute numerous and multiple violations of

17      the EFTA, including but not limited to each and every one of the above-cited

18      provisions of the EFTA.

19   49.As a result of each and every violation of the EFTA, Plaintiff is entitled to actual

20      damages pursuant to 15 U.S.C. § 1693m(a)(1); statutory damages pursuant to 15

21      U.S.C. § 1693m(a)(2)(A); and reasonable attorneys' fees and costs pursuant to 15

22      U.S.C. § 1693m(a)(3).

23                                   Third Cause of Action

24                                           Conversion
     50.Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs of
25
        the Complaint as though fully stated herein.
26
     51.Defendant intentionally took monies from Plaintiff's bank account.
27
      _____________________
      COMPLAINT                                -7-
              Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 8 of 9




1    52.At all times, Plaintiff owned and/or had full possessory rights over the funds in
2       her bank account.
3    53.At all times, Defendant had no possessory rights to the funds in Plaintiff's bank
4       account.
5    54.Defendant prevented Plaintiff from having access to, and fully deprived Plaintiff
6       of, any possessory rights or enjoyment of her chattels or monies described above.
7    55.Defendant's conduct was oppressive, fraudulent, malicious, and outrageous.
8    56.Defendant harmed Plaintiff by fully depriving Plaintiff of the full use, value, and
9       enjoyment of the monies described above.
10   57.Defendant further caused Plaintiff to suffer emotional distress.
11   58.The conduct of Defendant was a substantial factor in causing Plaintiff this
12      emotional distress and the harm described above in an amount to be established
13      at trial.
14   59.Plaintiff is entitled to punitive and exemplary damages in an amount to be
15      established at trial.
16                                       Prayer for relief
17   60.Wherefore, Plaintiff prays that judgment be entered against Defendant, and
18      Plaintiff be awarded damages from Defendant, as follows:
19              ● An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
20              ● An award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §
21                  1692k(a)(2)(A);
22              ● An award of costs of litigation and reasonable attorney’s fees, pursuant
23                  to 15 U.S.C. § 1692k(a)(3);
24              ● An award of actual damages pursuant to 15 U.S.C. § 1693m(a)(1);
25              ● An award of statutory damages of not less than $100.00, and not more
26                  than $1,000.00 pursuant to 15 U.S.C. § 1693m(a)(2)(A);
27
      _____________________
      COMPLAINT                                   -8-
             Case 2:21-cv-01149-JAD-VCF Document 1 Filed 06/17/21 Page 9 of 9




1             ● An award of costs of litigation and reasonable attorney’s fees, pursuant
2                 to 15 U.S.C. § 1693m(a)(3);
3             ● An award of general and special damages in an amount proven;
4             ● An award of punitive damages; and
5             ● Any other relief that this Court deems just and proper.
6                                         Jury Demand
7    61.Pursuant to the Seventh Amendment to the Constitution of the United States of
8       America, Plaintiff is entitled to, and demands, a trial by jury.
9
         Dated: June 16, 2021.
10
11
                                               Respectfully submitted,
12
13
                                               KIND LAW
14
15                                             /s/ Michael Kind         .
                                               Michael Kind, Esq.
16                                             8860 South Maryland Parkway, Suite 106
17                                             Las Vegas, Nevada 89123
18
                                               FREEDOM LAW FIRM
19
20                                             /s/ George Haines             .
                                               George Haines, Esq.
21                                             Gerardo Avalos, Esq.
22                                             8985 S. Eastern Ave., Suite 350
                                               Las Vegas, Nevada 89123
23                                             Counsel for Plaintiff Austin Love
24
25
26
27
      _____________________
      COMPLAINT                                 -9-
